Citation Nr: 1638262	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for jungle rot of the bilateral feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable initial disability rating for erectile dysfunction.

5.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to September 25, 2014.

6.  Entitlement to a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy from September 25, 2014.

7.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to September 25, 2014.

8.  Entitlement to a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy from September 25, 2014.

9.  Entitlement to an extra-schedular disability rating for right lower extremity peripheral neuropathy.

10.  Entitlement to an extra-schedular disability rating for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 through July 1969, to include service in Vietnam, where he engaged the enemy in combat and was decorated with the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2008, August 2008, and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's testimony was received during a September 2014 Travel Board hearing.  A transcript of that testimony is associated with the record.

The issues on appeal were remanded previously by the Board in December 2014 for further development, to include:  obtaining records for additional  treatment identified by the Veteran; arranging the Veteran to undergo VA examinations of his feet, hearing loss and tinnitus, erectile dysfunction, and peripheral neuropathies; and, readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).  The ordered development has been performed and the matter returns to the Board for de novo review.

Issues concerning the Veteran's entitlement to service connection for hypertension and for higher initial disability ratings for right and left lower extremity peripheral neuropathies on a schedular basis were included initially in this appeal.  Those issues were adjudicated fully by the Board in the previous December 2014 decision and remand, which granted service connection for hypertension as well as higher staged schedular disability ratings of 20 percent for each lower extremity, effective September 25, 2014.  Accordingly, those issues do not remain in an appellate status.

The issues of the Veteran's entitlement to extra-schedular disability ratings for right and left lower extremity peripheral neuropathies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has tinea pedis; however, that condition was neither sustained during his active duty service nor was it caused by an injury, event, or illness that occurred during his active duty service.

2.  The Veteran has a bilateral sensorineural hearing loss disability that was caused by acoustic trauma during service.

3.  The Veteran has tinnitus that was caused by acoustic trauma during service.

4.  For all periods relevant to this appeal, the Veteran's erectile dysfunction has been manifested by difficulty achieving an erection and difficulty during intercourse; however, has not been manifested by deformity of the penis or testes or impairment of other genitourinary function.

5.  For all periods relevant to this appeal, the peripheral neuropathies in the Veteran's upper extremities was manifested by mild and incomplete paralysis of the median and ulnar (i.e., all radicular groups) in the upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for jungle rot of the bilateral feet are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015)

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for a compensable initial disability rating for erectile dysfunction are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2015).

5.  The criteria for 20 percent initial disability rating, and no greater, for right upper extremity peripheral neuropathy are met prior to September 25, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2015).

6.  The criteria for a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy are neither met nor approximated from September 25, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2015).

7.  The criteria for 20 percent initial disability rating, and no greater, for left upper extremity peripheral neuropathy are met prior to September 25, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2015).

8.  The criteria for a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy are neither met nor approximated from September 25, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Given the favorable action taken below as to the issues concerning the Veteran's hearing loss and tinnitus, no further notification or assistance in developing the facts pertinent to those matters is required.

As to the remaining issues on appeal, pre-rating letters furnished to the Veteran in March 2007 and November 2008 notified the Veteran of the information and evidence needed to substantiate his claims.  That notification would apply to the "downstream" issues of entitlement to higher initial disability ratings for the service-connected erectile dysfunction and peripheral neuropathies in the Veteran's upper extremities.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been proven, thereby rendering section 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, identified and relevant private treatment records, VA treatment records, and lay statements have been associated with the claims file.  The Board is cognizant that the Veteran has been in receipt of social security disability benefits.  According to a March 2007 social security determination, however, the award of social security disability benefits was based upon disability due to the Veteran's mental health condition, which is not at issue here.  Indeed, there is no information in the record that suggests that the social security records might contain additional evidence that is pertinent to any of the disabilities at issue in this appeal.  Under the circumstances, the Board is not obligated to seek out and obtain the Veteran's social security records.  See Baker v. West, 11 Vet. App. 163 (1998) (holding that VA's duty to assist generally includes obtaining SSA records); but cf. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

The Veteran was afforded VA examinations of his hearing loss and tinnitus in December 2008; his erectile dysfunction in July 2008, October 2009, and October 2014; and, the peripheral neuropathies in his upper extremities in July 2008 and September 2014.  Those examinations, along with the other evidence of record, are fully adequate for the purpose of determining the nature and etiology of the Veteran's hearing loss and tinnitus, and also, determining the symptoms, impairment, and severity thereof associated with his erectile dysfunction and peripheral neuropathies.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In conjunction with the above, the Veteran was to be afforded new VA examinations of each of the disabilities at issue pursuant to the Board's December 2014 remand.  In October 2015, the Veteran declined to appear for the scheduled examinations citing stress and his desire to give other veterans an opportunity to have a medical examination.  Neither he nor his representative has expressed any desire for rescheduling any of the examinations, nor have they indicated that the Veteran would be amenable to reporting for any of the examinations if they were to be rescheduled.  Under the circumstances, the Board will adjudicate the issues on appeal based on the merits of the assembled evidence.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (stating that it is the responsibility of the veteran to cooperate with VA in the development of his claim); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection is granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In that regard, service connection depends generally on an evidentiary showing of three elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity during service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be awarded for certain listed chronic diseases on a presumptive basis even in the absence of evidence showing the onset of that disability during service, provided that such disability is shown as having been manifest to a compensable degree within one year of separation from active duty.  In such instances, the disease at issue is presumed as having been incurred during active service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Though hearing loss disability is not a disease listed expressly under 38 C.F.R. § 3.309(a), "organic diseases of the nervous system" are listed as a disability subject to presumptive service connection.  Hence, where the Veteran's hearing loss disability is described in the evidence as being sensorineural in nature, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Evidence that relates a current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Jungle Rot

In support of his claim for service connection for jungle rot, the Veteran testified during his Travel Board hearing that he was exposed to wet conditions while serving in the field in Vietnam.  He describes that his time in the field occurred during the monsoon season, which was marked by 30 to 50 days of heavy rain.  He recalled that his feet and socks were wet and that opportunities to wash or bathe his feet were rare.  He recalled further that he often slept with his clothes and boots on and that conditions in the bunkers where he slept were generally unsanitary.  He stated that, although he was administered creams and lotions by a field medic, more formal medical treatment in a clinic or hospital was not available.  Moreover, he asserts, records for treatment rendered by a field medic were not created.

Of significance, the service treatment records note no complaints, findings, or treatment related to jungle rot or any other skin disorder on the Veteran's feet.  In his January 2012 substantive appeal, he asserts that he was not given a complete medical examination at the time of his discharge.  Contrary to that assertion, the service treatment records do contain a May 1969 separation examination report which reflects that a medical examination of the Veteran's feet and skin was normal.

Post-service treatment records indicate that the Veteran has not received frequent or regular treatment for jungle rot.  An October 2006 VA treatment record notes that the Veteran was reporting a history of recurring athlete's foot since he was age 17.  An examination at that time revealed the presence of moist, white, and scaly skin between the Veteran's toes.  During VA treatment in March 2015, the Veteran was evaluated for reported jungle rot.  A physical examination at that time revealed interdigital maceration of the third and fourth spaces of the Veteran's right foot.  No objective findings were noted in his left foot.  Tinea pedis was diagnosed.  No opinion was rendered in either record as to whether the conditions observed on the Veteran's feet were related etiologically to the Veteran's active duty service.

The evidence in this case shows that the Veteran does not have a current jungle rot, tinea pedis, or other skin-related condition on his left foot.  Although the VA treatment records indicate that the Veteran has tinea pedis on his left foot, the evidence shows that condition was neither sustained during the Veteran's active duty service nor was caused by an injury, illness, or event that occurred during service.

Certainly, the Veteran's assertions that he served in wet conditions and that his feet were exposed to constant moisture and wetness are consistent with the nature of his combat service in Vietnam.  Though the Veteran has asserted that he has had chronic skin problems on his feet which he characterizes as jungle rot, the evidence does not support those assertions.  In that regard, the service treatment records do not reflect any subjective complaints by the Veteran of such conditions during service.  Similarly, those records do not note any instances of treatment, subjective findings, or diagnoses related to jungle rot or other similar conditions.  The Veteran's assertions regarding continuity and chronicity are also inconsistent with the absence of any noted objective findings on the Veteran's skin and feet during his separation examination.  Indeed, no subjective complaints regarding the Veteran's feet and skin were noted at that time either.

The Board recognizes that the Veteran is competent to provide probative statements concerning the onset and duration of a jungle rot condition on his feet.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  Still, in view of the foregoing inconsistencies in the record, the Board finds that the Veteran's assertions concerning continuity and chronicity of a jungle rot condition carry grave credibility concerns.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that in determining the probative weight to be assigned to lay assertions, the Board must consider elements of both competency and credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that in considering credibility, the Board may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  For that reason, the Board assigns greater probative weight to the information contained in the Veteran's in-service and post-service treatment records than it does to the Veteran's assertions.

As the evidence shows that the Veteran does not have a current jungle rot or other skin condition in his right foot, and also, that the current tinea pedis condition in the Veteran's left foot was neither sustained during service nor caused by an injury or event that occurred during service, service connection for jungle rot in either foot cannot be granted.  To that extent, this appeal is denied.

	B.  Hearing Loss

In addition to the general service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a December 2008 VA audiological examination showed that the Veteran has disabling hearing loss.  In that regard, audiometric tests conducted during that examination revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
60
LEFT
20
20
40
50
45

Based on the foregoing data, the VA examiner diagnosed bilateral sensorineural hearing loss.

As the undisputed evidence shows that the Veteran has disabling hearing loss as defined under 38 C.F.R. § 3.385, the outcome of this appeal turns on the question of whether the Veteran's hearing loss was either sustained during his active duty service, or, was caused by an event or injury (such as acoustic trauma) that occurred during his active duty service.  The balance of the evidence as to that question appears to be in relative equipoise.

In his claim submissions and during his Travel Board hearing, the Veteran asserts that he sustained acoustic trauma during service from firing M-14 assault rifles, grenade launchers, and various other .40 and .50 caliber weapons during basic training.  He asserts further that he was involved in extensive combat during deployment to Vietnam, and during such service, was exposed further to noise from gunfire, helicopters, and other military aircraft.  He states that he has experienced chronic hearing loss that dates back to his period of service.

Consistent with the Veteran's assertions, the Veteran's DD Form 214 and service personnel records show that he served in the United States Marine Corps and was decorated with the Combat Action Ribbon for participation in combat operations during service in Vietnam.  Given the nature of the Veteran's service, it is indisputable that the Veteran did sustain significant acoustic trauma during service.

The service treatment records show that the Veteran was not treated for hearing-related complaints at any time during service.  A July 1967 enlistment examination report reflects that audiometric tests conducted at that time revealed pure tones that indicated hearing that was within normal limits.  The Board observes, however, that the subsequent service treatment records do not contain any audiometric findings that are useful for analysis within the framework of 38 C.F.R. § 3.385.  In that regard, the subsequent service treatment records indicate that the Veteran never underwent repeat audiometric pure tone testing at any time during his service, to include during his May 1969 separation examination.  Although whispered voice tests were administered during the separation examination, such tests do not lend themselves to application of the objective standards set forth under 38 C.F.R. § 3.385.

The Veteran's assertion that he has had chronic hearing loss since service is not rebutted by contrary evidence in the record.  In conjunction with the same, he also asserts credibly that he has not experienced significant post-service occupational or recreational noise exposure.  Notably, an October 2006 VA mental health treatment record reflects an occupational history for the Veteran that includes employment at a McDonald's restaurant for one year after his separation from service; part-time employment as a floral delivery person; and, an approximately 35 year career as a pipe fitter.   During his Travel Board hearing, he conceded that he was exposed to some noise as a pipe fitter, but that the extent of noise experienced in his occupation was insignificant.  Moreover, in an August 2009 statement, he reports that he was provided ear protection by his employer.

In the aforementioned December 2008 VA examination, the examiner concluded that it is less likely as not that the Veteran's hearing loss is related to his active duty service.  As rationale, the examiner noted that the Veteran demonstrated normal hearing at the time of his separation, according to data from whispered voice tests that were conducted during his separation examination.  In conjunction with the same, the examiner noted that the Veteran's service treatment records are silent for any complaints or treatment of hearing-related difficulties.  Further, the examiner noted, the Veteran worked as a pipe fitter, which according to the examiner, "could contribute to his hearing loss..."

As noted above, the whispered voice tests that were administered during the Veteran's separation examination are not susceptible to analysis under 38 C.F.R. § 3.385; hence, they are not due significant probative weight.  To the extent that the VA examiner depends upon the findings from the whispered voice tests to reach the conclusion that the Veteran demonstrated no evidence of hearing loss at the time of his separation, her conclusion is not based on an adequate factual basis.  Similarly, the examiner does not acknowledge that the Veteran was provided ear protection by his employer.  In the absence of such discussion, it is unclear as to what significance, if any, the examiner placed on the Veteran's use of ear protection in arriving at her conclusion that the Veteran's work as a pipe fitter "could contribute to his hearing loss."  Moreover, the examiner's opinion in that regard appears to be speculative at best.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that medical opinions that are equivocal in nature, such as those expressed in speculative language (e.g., "could have caused", etc.), do not provide the degree of certainty required for medical nexus evidence); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  For the foregoing reasons, the Board is not inclined to assign significant probative weight to the VA examiner's negative opinion and rationale.

Having considered the medical evidence outlined above; the Veteran's history of acoustic trauma and subsequent progressive hearing loss; the fact that the Veteran's hearing loss has been established as being sensorineural in nature; and that his assertion that he has had chronic hearing loss since service is not rebutted by contrary evidence in the record; the Board concludes that the evidence is in relative equipoise as to the question of whether the Veteran's hearing loss was caused by his in-service acoustic trauma.  The Board resolves all doubt as to that question in the Veteran's favor.

The elements of service connection are met.  Accordingly, the Veteran is entitled to service connection for bilateral hearing loss.  This appeal is granted.

	C.  Tinnitus

In relation to tinnitus, the Veteran also asserts that he has experienced chronic tinnitus which he attributes to his in-service acoustic trauma.  A veteran is competent to provide probative statements as to the onset and duration of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).

During the December 2008 VA audiological examination, the examiner opined that the Veteran's tinnitus is associated with the Veteran's hearing loss.  She concluded, however, that it is less likely than not that the Veteran's tinnitus is related to his active duty service.  For rationale, the examiner noted that the Veteran was not treated during service for any hearing-related complaints.  Further, she added, that tinnitus can be caused or worsened by such factors as noise exposure, ear disease, certain medications, sinus infection  or congestion, allergies, TMJ disorders, cardiovascular disease, underactive thyroid, or trauma to the head or neck.  Still, she does not elaborate as to the significance of those additional risk factors in the Veteran's specific case.  The absence of such discussion renders her opinion incomplete, particularly given the Veteran's credible assertion that he has been experiencing tinnitus since his period of active duty service.  Indeed, the examiner does not address or acknowledge the Veteran's assertions anywhere in her rationale.  Accordingly, the Board is also not inclined to assign significant probative weight to the VA examiner's negative opinion regarding the Veteran's tinnitus.

Given the Veteran's history of acoustic trauma considered in conjunction with the Veteran's credible assertions regarding chronic tinnitus, and for similar reasons noted above with respect to the question of service connection for bilateral hearing loss, the Board concludes that the Veteran's tinnitus was as likely as not caused by his in-service acoustic trauma.  Accordingly, the Veteran is entitled to service connection for tinnitus.  To that extent also, this appeal is granted.


III.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, and, are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Erectile Dysfunction

Service connection for erectile dysfunction was awarded for the Veteran, effective March 19, 2007.  A non-compensable (zero percent) initial disability rating was assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522.  The Veteran asserts generally in his claim submissions and Travel Board hearing testimony that he is entitled to a compensable disability rating; however, does not point to any specific symptoms or impairment in support of that assertion.

DC 7522 provides for a 20 percent disability rating for disabilities that are marked by penis deformity with loss of erectile power.

The evidence pertinent to the appeal period at issue indicates that the Veteran has not received regular private or VA medical evaluation or treatment for his erectile dysfunction.  During July 2008 VA examinations, he reported that he was experiencing erectile dysfunction that was marked by inability to achieve vaginal penetration or ejaculation during intercourse.  He denied other symptoms such as dysuria, incontinence, urinary tract infections, renal colic or bladder stones, nephritis, or treatment via hospitalization or catheterization.  Physical inspection and examination of the Veteran's penis, testes, and prostate were normal.

During a VA genitourinary examination conducted in October 2009, the Veteran reported ongoing erectile dysfunction and that he had nocturia three or four times per night.  Still, he continued to deny other urinary or bladder symptoms.  A genitourinary inspection and examination was again normal.

The Veteran's erectile dysfunction was re-examined in October 2014.  At that time, he reported ongoing erectile dysfunction, but denied having any other symptoms such as renal or voiding dysfunction, retrograde ejaculation, or infection.  Once again, physical examination of the Veteran's penis, testes, epididymis, and prostate was normal.  Overall, the examiner concluded, the Veteran was not experiencing any impairment of his activities of daily living or his ability to function in an occupation due to his erectile dysfunction.

As noted above, repeated physical examinations of the Veteran's penis, testes, and prostate revealed no abnormalities.  In the absence of any evidence of a deformity in those parts of the body, a compensable disability rating is not warranted under DC 7522.

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4, to include the other rating criteria for disorders of the genitourinary system under 38 C.F.R. § 4.115b.  Schafrath, 1 Vet. App. 589.  To the extent that the October 2009 VA examination notes that the Veteran was reporting at that time that he was waking to urinate three or four times per night, criteria for rating disabilities due to urinary frequency are provided under 38 C.F.R. § 4.115a.  Nonetheless, the record indicates that the Veteran's complaints of nocturia were transient in nature, as the subsequent treatment records note no such complaints or treatment, and, similar complaints were apparently not reported by the Veteran during the subsequent October 2014 VA examination.  Moreover, there is no indication in the record that there is any relationship between the Veteran's erectile dysfunction and his urinary frequency.  Under the circumstances, the criteria for urinary frequency are not applicable in this instance.  In conjunction with the foregoing, the Board sees no other criteria that are applicable in this case, given the symptoms and impairment shown in the record.

Based upon the foregoing analysis, the evidence does not support the assignment of a compensable disability rating for the Veteran's erectile dysfunction.  Accordingly, the Veteran's appeal concerning the issue of entitlement to a compensable initial disability rating for erectile dysfunction is denied.

	B.  Peripheral Neuropathies, Upper Extremities

Service connection for peripheral neuropathies in the Veteran's upper extremities was granted, effective January 17, 2008, with 10 percent initial disability ratings assigned for each upper extremity.  The Veteran perfected an appeal in which he asserted entitlement to higher initial disability ratings.  During the development of the appeal, the Veteran was awarded higher 20 percent disability ratings for each upper extremity, effective from September 25, 2014.  The Veteran has not expressed satisfaction with that partial grant.  Accordingly, he is presumed to be seeking the maximum possible benefits for the peripheral neuropathies in his upper extremities.  AB v. Brown, 6 Vet. App. 35 (1993).

The peripheral neuropathies have been rated pursuant to the criteria under 38 C.F.R. § 4.124a, DC 8513.  Those criteria pertain to disabilities due to paralysis involving all radicular groups.  Under DC 8513, a 20 percent disability rating is assigned for radiculopathies of the upper extremities resulting in incomplete paralysis of all of the radicular groups characterized as "mild" for both the major and minor arm.  For radiculopathies of the upper extremities resulting in incomplete paralysis of all the radicular groups characterized as "moderate," a 40 percent disability rating is assigned for the major arm while a 30 percent disability rating is assigned for the minor arm.  For radiculopathies resulting in incomplete paralysis of all radicular groups and characterized as "severe," a 70 percent disability rating is assigned for the major arm while a 60 percent disability rating is assigned for the minor arm.  Finally, maximum schedular disability ratings of 90 percent are assigned for the major arm and 80 percent is assigned for the minor arm for complete paralysis of all radicular groups.

The regulations instruct that, where the involvement of the peripheral nerves is wholly sensory, the disability rating assigned should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

During a July 2008 VA examination, the Veteran reported that he was having symptoms of numbness, tingling, and painful paresthesias in his upper extremities.   He stated that his symptoms were causing him to wake up at night.  A neurological examination conducted at that time revealed decreased sensation and muscle reflexes in the triceps muscles.  Occupationally, the Veteran reported that he had been retired since 2005 from his occupation as a pipe fitter.  In terms of overall function, the examiner noted that the Veteran was moderately impaired in sports and mildly impaired in recreational activities; but, remained unimpaired in performing chores, shopping, exercise, travel, feeding, bathing, dressing, toileting, grooming, and driving.

During a March 2010 VA examination conducted to determine the Veteran's eligibility for special monthly compensation due to housebound status or the need for aid and attendance, the Veteran reported that he was able to perform daily activities such as brushing his teeth and dressing, but state that his spouse prepared his food.  On examination, the examiner noted that the Veteran had a normal level of function in his upper extremities and that the Veteran was able to mount and dismount the examining table without difficulty.  During an accompanying examination of his service-connected diabetes, the Veteran reported ongoing numbness and tingling in his hands.  A neurological examination revealed decreased deep tendon reflexes to 1+ in all of the muscle groups of the upper extremities.  Sensation was also decreased to vibration stimulation in both hands.

During a September 2014 VA neurological examination, the findings of which serve as the basis for the higher 20 percent disability rating that was assigned effective September 25, 2014, the Veteran reported progressively worsening numbness and tingling in his hands.  On examination, the Veteran demonstrated constant and mild pain and paresthesias, and moderate numbness, in his upper extremities.  Demonstrated grip and pinch strength were decreased mildly to 4/5 in both hands.  Sensation to light touch was decreased in both hands, but was normal to vibration and cold sensations.  Contrary to previous studies, however, deep tendon reflexes were normal in both upper extremities.  Also, no evidence of muscle atrophy, loss of motor strength, or trophic changes were observed.  Overall, the examiner opined that the findings from the examination are consistent with mild incomplete paralysis of the median and ulnar nerves in both upper extremities.

Records for VA treatment received by the Veteran since the September 2014 VA examination do not indicate any new or different complaints or findings in relation to the peripheral neuropathies in the Veteran's upper extremities.

The evidence prior to September 25, 2014 shows that the peripheral neuropathies in the Veteran's upper extremities were marked by loss of sensation in the hands to vibration and mildly decreased reflexes to 1+ in both upper extremities.  There is no evidence that the Veteran's sensation was impaired in either of his upper extremities for other stimuli such as hot or cold, position change, or light touch.  As noted during the July 2008 examination, the Veteran's neurological symptoms caused him to be moderately impaired in sports and mildly impaired in recreational activities, while remaining unimpaired in performing chores, shopping, exercise, travel, feeding, bathing, dressing, toileting, grooming, and driving.

Unfortunately, neither the July 2008 nor the March 2010 VA examinations express any finding or opinion as to which of the nerve groups in the Veteran's upper extremity were involved.  The only opinion in the record in that regard is expressed by the September 2014 VA examiner, who determined that the Veteran's neuropathies involved impairment of both the median and ulnar nerves.  In reviewing the evidence, the Board sees no facts or findings that would indicate that those same nerve groups were not involved prior to the September 2014 examination.  Affording the Veteran the benefit-of-the-doubt as to that question, it appears that it is at least as likely as not that the peripheral neuropathies in the Veteran's upper extremities involved both the median and ulnar nerve groups prior to September 25, 2014 as well.

The foregoing facts are consistent with mild and incomplete paralysis of the median and ulnar nerves (i.e., all radicular groups) in both of the Veteran's upper extremities.  Accordingly, the criteria for 20 percent disability ratings for both upper extremities are met, pursuant to DC 8513.

The findings from the September 2014 VA examination note no overall change in the peripheral neuropathies in the Veteran's upper extremities that warrant an increase in the assigned 20 percent disability ratings for each extremity.  In that regard, the Veteran continued to report that symptoms consisted predominantly of numbness and tingling in his hands.  New symptoms of mildly decreased grip and pinch strength to 4/5 were observed in both hands.  Numbness in the upper extremities was noted for being moderate in severity.  Still, pain and paresthesias symptoms remained mild.  Although sensation to light touch was decreased in both hands, sensation that time was normal to vibration and cold sensations.  Also contrary to previous studies, deep tendon reflexes were normal in both upper extremities.  The examiner characterized the peripheral neuropathies as involving mild incomplete paralysis of the median and ulnar nerves.  That characterization appears to be consistent with the degree of the symptoms and impairment noted during the examination.  Based on the foregoing, the criteria for disability ratings higher than 20 percent in either of the Veteran's upper extremities are neither met nor approximated under DC 8513.
Again, the Board has considered whether other provisions of 38 C.F.R., Parts 3 and may be applied in rating the Veteran's peripheral neuropathies in this case.  Schafrath, 1 Vet. App. 589.  In doing so, the Board sees no other applicable criteria in light of the symptoms and impairment shown over the course of the appeal period.

Overall, the evidence shows that the criteria for higher 20 percent initial disability ratings for peripheral neuropathies in the Veteran's upper extremities are met for each upper extremity prior to September 25, 2014.  To that extent, this appeal is granted.  The evidence does not show, however, that the criteria for disability ratings higher than 20 percent are met or approximated for either upper extremity for the period from September 25, 2014.  To that extent, this appeal is denied.

	C.  Other Considerations

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular disability ratings for the Veteran's service-connected erectile dysfunction and/or upper extremity peripheral neuropathies are inadequate.  In that regard, a comparison between the level of severity and symptomatology associated with those disabilities shows that the rating criteria reasonably describes the disability level and symptomatology associated with each of those disabilities.

Given the above, the Board concludes that the difficulties caused by the Veteran's erectile dysfunction and upper extremity peripheral neuropathies are contemplated fully in the defined regulations and rating criteria.  Accordingly, those disabilities have been considered under the proper criteria set forth in the rating schedule, and, those criteria describe reasonably the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted in relation to either the Veteran's erectile dysfunction or the peripheral neuropathies in his upper extremities.

The Board has also considered whether "staged" disability ratings for the Veteran's erectile dysfunction and/or upper extremity peripheral neuropathies are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case beyond those already assigned.

	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for jungle rot of the bilateral feet is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

A compensable initial disability rating for erectile dysfunction is denied.

An initial disability rating of 20 percent, and no greater, for right upper extremity peripheral neuropathy is granted prior to September 25, 2014, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 20 percent for right upper extremity peripheral neuropathy from September 25, 2014 is denied.

An initial disability rating of 20 percent, and no greater, for left upper extremity peripheral neuropathy is granted prior to September 25, 2014, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 20 percent for left upper extremity peripheral neuropathy from September 25, 2014 is denied.


REMAND

In the December 2014 decision and remand, the Board noted that the recent case of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral of extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Id.  The Board determined that remand of the issues concerning the Veteran's entitlement to extra-schedular disability ratings for peripheral neuropathies of the right and left lower extremities was required so that the AOJ could consider in the first instance whether referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) was warranted in light of the Federal Circuit's holding in Johnson. 

Review of the record at this time shows that the AOJ still has not taken any steps to develop or consider the Veteran's entitlement to extra-schedular disability ratings  for peripheral neuropathies in his lower extremities.  In instances where the AOJ does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Under the circumstances, the Board is compelled to remand this matter again so that the AOJ may perform the development directed previously in the December 2014 decision and remand.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the peripheral neuropathies in his lower extremities.  After obtaining proper authorization, obtain any relevant records from those providers that are not already of record in order to ensure that complete records from those facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and, (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, readjudicate the issues concerning the Veteran's entitlement to extra-schedular disability ratings for peripheral neuropathies in his right and left lower extremities.  In doing so, consider specifically whether to refer the Veteran's claims file to the Direction, Compensation and pension Service, for extra-schedular adjudication, to include whether a combined extra-schedular disability rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If any benefit being sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


